Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lilia C. Lord on 02/10/2021.

The application has been amended for claims as follows  

20-29. (Canceled)

30.    (Currently Amended) The method of claim [[28]] 35, wherein forming the second capping film proceeds in-situ in succession to forming the first capping film.

31. (Canceled)

32.    (Currently Amended) The method of claim [[28]] 35, wherein:

the RF plasma operation uses the first N2 plasma.

33.    (Currently Amended) The method of claim [[28]] 35, wherein:
forming o the second capping film includes a dose operation, a first purge operation, a radio frequency (RF) plasma operation, a NH3 processing operation, and a second purge operation which are performed successively,
the RF plasma operation uses the second N2 plasma, and the NH3 processing operation uses the NH3 plasma.

34.    (Currently Amended) The method of claim [[28]] 35, further comprising:
forming a second memory cell extending in the first direction and including a second phase change memory and a second OTS while the first memory cell is formed,
wherein the second memory cell is spaced apart from the first memory cell in a second direction intersecting the first direction,
wherein the first capping film is continuous in the first direction along the sidewalls of the first memory cell and sidewalls of the second memory cell, and in the second direction between the sidewalls of the first and second memory cells, and
wherein the second capping film entirely fills a space between the first and second memory cells.


forming a lower electrode and a molding film surrounding the lower electrode, the molding film including SiN;
forming a first memory cell extending in a first direction and including a phase change memory, an ovonic threshold switch (OTS) and an upper electrode, the phase change memory and the OTS being disposed between the lower electrode and the upper electrode;
forming a first capping film at a first temperature, the first capping film extending along sidewalls of the phase change memory, sidewalls of the OTS, sidewalls of the upper electrode, and an upper surface of the upper electrode;
forming a second capping film directly on the first capping film at a second temperature higher than the first temperature; and
removing a portion of the second capping film and a portion of the first capping film to expose the upper surface of the upper electrode,
wherein each of the first and second capping films includes a nitride-based insulating material[[.]];
wherein the first capping film is formed through a first plasma process using a N2 gas without a NH3 gas and
the second capping film is formed through a second plasma process using a NH3 gas, and
the second plasma process includes:
performing a first sub plasma process using a N2 gas; and
performing a second sub plasma process using the NH3 gas after the first sub plasma process.



38.    (Previously Presented) The method of claim 35, wherein each of the first and second capping films includes at least one of SiN, SiON, SiCN, and SiBN.

39. (Previously Presented) The method of claim 35, wherein the first capping film extends continuously between an upper surface of the mold film and a bottom surface of the second capping film.



Allowable Subject Matter
3.	30, 32-35, 38-39 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 35, the references of record, either singularly or in combination, do not teach or suggest at least a method for fabricating a semiconductor device, the method comprising “wherein the first capping film is formed through a first plasma process using a N2 gas without a NH3 gas and
the second capping film is formed through a second plasma process using a NH3 gas, and
the second plasma process includes:
performing a first sub plasma process using a N2 gas; and


Claims 30, 32-34, 38-39 are also allowed being dependent on allowable claim 35.

The closet prior arts on records are Fantini et al. (US PGPUB 2016/0133671 Al), Redaelli et al. (US PGPUB 2018/0315474 Al), Heo et al (US Patent 6,613693), Chan et al (US PGPUB 2015/0171321 Al). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897